NOTE: This order is 11011precedentia1.
United States Court of AppeaIs
for the FederaI Circuit
SMARTMETRIC INC.,
Plaintiff-Appellant,
V.
AMERICAN EXPRESS COMPANY,
Defen,d0:n,t-Appellee.
2011-1473 _
Appea1 from the United States District C0urt for the
Central DiStrict of Ca1if0rnia in case n0. 10-CV-9371,
Judge Jacque1ine H. Nguyen.
SMARTMETRIC INC.,
Plaintiff-Appellant,
V.
MASTERCARD INTERNATIONAL
INCORPORATED,
Defendcmt-Appellee,
AND
VISA INC.,
Defen.dcmt-Appellee.

SMARTMETRIC V. AMERICAN EXPRESS 2
2011-1497
Appeal from the United States District Court for the
Central District of California in case no. 10-CV-1864,
Judge Jacqueline H. Nguyen.
ON MOTION
ORDER
Smartmetric Inc. moves without opposition to consoli-
date these two cases for briefing and oral argument
Upon consideration thereof
IT ls ORDERED THAT: `
The motions are granted The revised official caption
is reflected above The appellant’s opening brief is due
within 21 days of the date of filing of this order.
FoR THE CoURT
AUG 3 1 2011
/s/ J an Horbal_\;
Date J an Horbaly
Clerk
cc: Patrick F. Bright, Esq. u_s_g0uRf:f)'F£,q|>)pEALs FOR
peter J_ ArmeniO, ESq' THE FEDERAL C|RCU1T
Gary A. Clark, Esq. me 3 1 mm
Gregory A. Castanias, Esq.
S20 .W1| HDRBN.Y
C|.E!\(